UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 4, 2014 Strayer Education, Inc. (Exact name of registrant as specified in its charter) MARYLAND 0-21039 52-1975978 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 2303 Dulles Station Boulevard Herndon, VA (Address of principal executive offices) (Zip Code) (703) 561-1600 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On February 4, 2014, Skillsoft and the Jack Welch Management Institute (“JWMI”) at Strayer University, owned by Strayer Education, Inc., announced a partnership through which Skillsoft would be the exclusive, global distributor of “Welch Way” non-degree management development programs.Strayer University will continue to offer all JWMI degree courses, and its two JWMI Executive Certificates, through the University.A copy of the press release is included as Exhibit 99.1 hereto and is hereby incorporated by reference into this Item 8.01. The information contained in Exhibit 99.1 is deemed furnished under this Item, and shall not be deemed “filed” with the Securities and Exchange Commission nor incorporated by reference in any registration statement filed by the Company under the Securities Act of 1933, as amended. Item 9.01.Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. The exhibits required by this item are set forth on the ExhibitIndex attached hereto. Exhibit Number Description Skillsoft Press Release, dated February 4, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRAYER EDUCATION, INC. Date:February 4, 2014 By: /s/ Mark C. Brown Mark C. Brown Executive Vice President and Chief Financial Officer 3
